DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the rejection has been withdrawn due to the amending of the claim dependency of claim 6.

Allowable Subject Matter
Claims 1-26 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Slayton et al. (US 2015/0215350 A1) teaches an administrator with their virtual assistant, along with multiple user virtual assistants (Fig. 1-2, para [0044-46]). Slayton also teaches local data and shared data (elements 19 and 17) corresponding to personal and public data. However, Slayton does not teach the administrator bot interacting with personal information of individual users, and in fact Slayton para [0012] teaches that personal data of the user is not accessible to virtual assistants other than those accessible to the user. 
Bradley et al. (US 2019/0124049 A1) teaches a communal virtual assistant accessing personal user information in para [0023], [0029]. However, Bradley does not appear to teach the leader bot, nor multiple bots, nor does Bradley teach differentiation between public and private modes/data. Boudville (US 2018/0052926 A1) teaches a leader bot and a participant bot in Fig. 8, elements 72 and 82, para [0110-111] communicating through a server. However, Boudville does not teach public and private data, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0238354 A1 para [0046] teaches a meeting assistant that handles both public and private data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658